DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 25-47 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 25-47, the Applicant’s filing of a Terminal Disclaimer on 11 February 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 1 December 2021. 
Independent Claim 25 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
 a retrieval conveyance system that includes an input conveyance system and an output conveyance system, said output conveyance system extending along an output direction;
a plurality of storage bins providing storage of a plurality of objects, said plurality of storage bins being in communication with the input conveyance system;
a programmable motion device in communication with the input conveyance system for receiving one or more selected storage bins from the plurality of storage bins,
said programmable motion device including an end effector for grasping and moving a selected object out of each selected storage bin;
a plurality of destination bins being provided in at least one linear arrangement along the output direction adjacent the programmable motion device,
wherein the programmable motion device is adapted to place the selected object from the selected storage bin into a selected destination bin among the plurality of destination bins; and
a destination bin removal system that urges a completed destination bin onto the output conveyance system for conveying the completed destination bin to a further processing station.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 35 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
a plurality of storage bins providing storage of a plurality of objects, said plurality of storage bins provided in at least one linear arrangement adjacent to an input conveyance system;
a storage bin removal system that urges a selected storage bin onto the input conveyance system;
a programmable motion device in communication with the input conveyance system for receiving one or more selected storage bins from the plurality of storage bins,
said programmable motion device including an end effector for grasping and moving a selected object out of each selected storage bin;
a plurality of destination bins being provided in at least one linear arrangement along a first direction of movement of the programmable motion device,
wherein the programmable motion device is adapted to place the selected object from the selected storage bin into a selected destination bin among the plurality of destination bins; and
a destination bin removal system that urges a completed destination bin from among the plurality of destination bins onto an output conveyance system for conveying the completed destination bin to a further processing location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 44 recites limitations that include a method of providing storage, retrieval and processing of objects, comprising:
providing a plurality of storage bins for storing a plurality of objects, said plurality of storage bins provided in at least one linear arrangement adjacent to an input conveyance system;
urging a selected storage bin onto the input conveyance system;
moving the selected storage bin on the input conveyance system to a processing area in communication with a programmable motion device;
grasping and moving selected objects out of a plurality of selected storage bins using the programmable motion device;
providing the selected objects to a plurality of destination bins using the programmable motion device, wherein the plurality of destination bins are provided in at least one linear arrangement adjacent to an output conveyance system; and
directing a destination bin removal system to urge a completed destination bin from among the plurality of destination bins onto the output conveyance system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 28, 2022